DETAILED ACTION
This communication is responsive to Remarks filed 12/09/2021.  
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to multiplexing the underlying data of an index without the indexers knowledge that helps reduce the number of index resources operated by indexer while still offering search and indexing benefits across indices.
Claims 1, 9 and 17 are considered allowable since (1) the rejections given under 35 U.S.C. 101 have been withdrawn because the Applicant's arguments are persuasive; (2) the prior art of record fails to teach and /or suggest “in response to determining that none of the plurality of slots is attached to the respective data bucket comprising the data file, searching for the data file in data buckets of the plurality of data buckets not attached to any of the plurality of slots; 
in response to identifying, based on the searching, a first data bucket of the plurality of data buckets that (1) comprises the data file and (2) is not attached to any of 
enabling, via the first data bucket attached to the first slot, access to the data file to the software application”.  
Therefore, claims 1, 9 and 17 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-8, 10-16 and 18-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157